DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In response to Applicant’s claims filed on December 08, 2015 claims 1-20 are now pending for examination in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Eric Stephenson Reg. No. 38321 on 01/230/22.

1. (Currently Amended) A computer-implemented method comprising: causing a storage object to be moved from a first storage tier of a storage system to a second storage tier of the storage system, wherein the storage object is moved based, at least in part, on tiering information, the causing comprises determining a location of the storage object in the storage system by translating a location of the storage object in a virtual machine file to the location of the storage object in the storage system, using mapping information|[[, and]]; transmitting an instruction to a storage manager of the storage system, the instruction indicates that the storage manager should move the storage object from the first storage tier to the second storage tier, the mapping information translates each of a plurality of locations in the virtual machine file to a corresponding location of a plurality of locations in the storage system, the plurality of locations in the virtual machine file comprise the location of the storage object in 

2. (Original) The computer-implemented method of claim 1, further comprising: detecting whether the storage object has been modified by monitoring metadata associated with the virtual machine file.

3. (Original) The computer-implemented method of claim 2, wherein the virtual machine file comprises a plurality of storage objects, the plurality of storage objects comprises the storage object, the metadata comprises a bitmap, and the bitmap comprises a bit for each storage object of the plurality of storage objects. 4, (Original) The computer-implemented method of claim 1, wherein the location of the storage object in the virtual machine file is a location according to a guest file system of a guest operating system, the virtual machine file and the guest operating system are associated with a virtual machine, the virtual machine is implemented by a host comprising a host operating system that implements a host file system, the location of the storage object in the storage system is a host-relative location in the host file system, and the translating translates the location according to the guest file system of the guest operating system to the host-relative location.

5. (Original) The computer-implemented method of claim 4, wherein the mapping information comprises a map, and the map comprises a location of each block of one or more blocks of the storage object in the virtual machine file.



7. (Currently Amended) The computer-implemented method of claim 4, wherein the storage object is a block of a plurality of blocks in the virtual machine file, and each block of the plurality of blocks is located at an offset from [[a]] the location of the virtual machine file.

8. (Original) The computer-implemented method of claim 1, wherein the storage object is a block of a plurality of blocks in the virtual machine file, the storage manager moves one or more blocks of the plurality of blocks, and the one or more blocks are moved on a block-by-block basis.

9. (Currently Amended) The computer-implemented method of claim 1, wherein the storage object is moved as part of a tiering operation, and the method further comprises: determining whether the storage object has been modified; and in response to a determination that the storage object has been modified, cancelling the tiering operation and canceling the updating operation.

10. (Original) The computer-implemented method of claim 1, wherein the determining is performed by a tiering module implemented in a guest operating system.

11. (Original) The computer-implemented method of claim 10, further comprising: receiving tiering information at the tiering module, wherein the tiering information comprises a tiering policy; and identifying the storage object as being subject to a tiering policy.



13. (Original) The computer-implemented method of claim 10, wherein the mapping information comprises a map, the map comprises locations of one or more blocks of the storage object in the virtual machine file as calculated by the guest operating system.

14. (Original) The computer-implemented method of claim 1, wherein the determining is performed by a tiering module implemented in a host operating system.

15. (Original) The computer-implemented method of claim 14, further comprising:
receiving tiering information at the tiering module, wherein the tiering information comprises a tiering policy; and identifying the storage object as being subject to a tiering policy.

16. (Currently Amended) A computer system comprising: one or more processors; a computer-readable storage medium coupled to the one or more processors; and a plurality of instructions, encoded in the computer-readable storage medium and configured to cause the one or more processors to implement a storage manager, wherein the storage manager is configured to receive one or more instructions, wherein the one or more instructions comprise one or more move commands, and location information, the one or more move commands indicate that the storage manager should move a storage object from a first storage tier of a storage system to a second storage tier of the storage system, the location information identifies a location of the storage object in the storage system, the location in the storage system [[is]] corresponds to a location of the storage object in a virtual machine 

17. (Cancelled)

18. (Original) The computer system of claim 
identify the storage object as being subject to a tiering policy.

19. (Original) The computer system of claim 

20. (Currently Amended) A computer program product comprising: 
a plurality of instructions, implementing a storage manager and comprising a first set of instructions, executable by a processor of a computer system, configured to receive one or more instructions, wherein the one or more instructions comprise one or more move commands, and location information, the one or more move commands indicate that the storage manager should move a storage object from a first storage tier of a storage system to a second storage tier of the storage system, the location information identifies a location of the storage object in the storage system, the location in the storage system is a location of the storage object in a virtual machine file relative to a location of the virtual machine file in the storage system, and the storage manager is configured to manage the storage system, and a second set of instructions, executable by the processor, configured to, in response to receipt of the one or more instructions, perform a tiering operation, wherein the tiering operation comprises moving the storage object from the first storage tier to the second storage tier, the moving the storage object is performed based, at least in part, on tiering information; 

updating mapping information to translate the location of the storage object in the virtual machine file to a new location for the storage object in the storage system, and a non-transitory computer-readable storage medium, wherein the instructions are encoded in the non-transitory computer-readable storage medium.

21. (Original) The computer program product of claim 20, wherein a second plurality of instructions implement a tiering module, the location is determined by the tiering module, and the second plurality of instructions comprise: a third set of instructions, executable by the processor, configured to receive tiering information at the tiering module, wherein the tiering module is implemented in at least one of a guest operating system or a host operating system, and the tiering information comprises a tiering policy; and 
a fourth set of instructions, executable by the processor, configured to identify the storage object as being subject to a tiering policy.
Reasons for Allowance
Claims 1-16 and 18-21 is/are allowed on the basis of one (or some) of a number of arguments a presented.  The closest prior art is 20100333116.
The following is an examiner's statement of reasons for allowance:

The storage tiering disclosed by the prior art of record, in general, does not include updating the mapping information to translate the location of the storage object in the virtual machine file to a new location for the storage object in the storage system.  The claims are being allowed after an updated search.

The prior art therefore does not disclose the mapping information translates each of a plurality of locations in the virtual machine file to a corresponding location of a plurality of locations in the storage system,

the plurality of locations in the virtual machine file comprise the location of the storage object in the virtual machine file, and the plurality of locations in the storage system comprise the location of the storage object in storage system;
updating the mapping information to translate the location of the storage object in the virtual machine file to a new location for the storage object in the storage system.

The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-15, 18-19, and 21 are allowed because they depend from the independent claim(s) 1, 16, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154